DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group IV and species b (“generally” cylinder-shaped cavity and fastener protrusion), claims 5 and 16-20 in the reply filed on February 18, 2020 and July 14, 2020 is acknowledged.
Claims 1-4 and 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 18, 2020 and July 14, 2020.
Information Disclosure Statement
The information disclosure statement filed November 9, 2017 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the non-comp-lying information referred to therein has not been considered.
 	Specifically, foreign patent document 6 is missing all of the pages after the second page.
The information disclosure statement filed August 2, 2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the non-comp-lying information referred to therein has not been considered.
 	Specifically, non-patent literature document 4 is not present in the file.
The information disclosure statements filed on November 9, 2017 and August 2, 2018 do not fully comply with the requirements of 37 CFR 1.98(b) because: see paragraphs 4-5 above.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).
Specification
The disclosure is objected to because of the following informalities: a) in the abstract and title applicant recites an “electronics” device fastener, but the claims and summary of the invention are not so limited and therefore the title and abstract are misleading (in the title and abstract change “an electronics device fastener” to -- a device fastener -- ) and b) to correct a typographical error in the specification and claims applicant should change “complimentary” to -- complementary -- .  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	The term “substantially circular cross-section” in claim 18 is a relative term which renders the claim indefinite.  The term “substantially circular cross-section” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art would not know how far away from circular the cross-section could be to still qualify as “substantially” circular.
 	The term “generally cylinder-shaped” in claim 19 is a relative term which renders the claim indefinite.  The term “generally cylinder-shaped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art would not know how far away from a cylinder the shape could be to still qualify as “generally” cylinder-shaped.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa et al. (7,325,448 B2) (equivalent to EP 1 721 760 A1 cited by applicant).
 	See the embodiment of Figures 1-5, col. 1 line 8 - col. 9 line 13: electronic-device housing apparatus support 12 is part of the tire body, electronic-device housing apparatus 30 includes electronic-device housing portion 31 and engaging convex portion 32 with threads 32a, electronic-device housing portion 31 houses (and therefore “engages”) an electronic device (claim 5 claims all possible alternatives of attachment to the electronic device, permanent or “removable”, and so does not exclude the reference electronic-device housing apparatus 30).
Claim(s) 5 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2014/0261944 A1 cited by applicant.
 	See the embodiment of Figures 2 and 8A-8D, especially paragraphs 0117-0121: patch 34 is part of the tire body, threaded mold plug 35B engages threaded plug cap 35A.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pollack et al. (6,899,153) and Japanese Patent Applications 2012-25319 A and 2014-118078 A all cited by applicant disclose tires having similar cavity/protrusion structure to those in the references applied by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218.  The examiner can normally be reached on M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             June 19, 2021